EXHIBIT 16.1 November 4, 2011 Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C. 20549 In re:ONE Bio, Corp. File#:333-136643 FEI#:59-3656663 Ladies and Gentlemen: We have read the statements by ONE Bio, Corp. included under Item 4.01 of its Report on Form 8-K/A dated November 4, 2011, and we agree with such statements as they relate to our firm. This is to confirm that the client-auditor relationship between ONE Bio, Corp. File #: 333-136643 and Jewett, Schwartz, Wolfe and Associates has ceased. Very truly yours, /s/ Jewett, Schwartz, Wolfe and Associates Jewett, Schwartz, Wolfe and Associates
